Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Huang (U.S. Patent No. 7,230,600) discloses an electronic device (Huang, integrated circuit display system, Figure 1) comprising:
a plurality of memory components (Huang, memory cells in memory locations of the repairable memory 200, Figure 2A); and 
a light-emitting device configured to emit light based on a data value representative of a portion of an image frame to be depicted via the pixel circuit (Huang, Repairable memory 102 includes a plurality of memory locations, each of which holds data that influences a pixel in display device 104., Figure 1, Column 2, Rows 49-51); and
	Huang continues to teach a repairable memory which corrects for defective memory cells (Huang, repair router 222 routes data from a non-least significant bit (D6) of the repair router input data bus to the LSB of the repair router output data bus.  The LSB (D0) on the repair router input data bus is discarded, and the non-least significant bit was re-routed (D6) is driven in its place.  D6 of the repair router output data bus is driven with a known voltage, such as a voltage that represents a valid logic value.  
Huang does not expressly teach
a pixel circuit comprising: 
processing circuitry configured to:
transmit one or more write control signals to the pixel circuit to cause the pixel circuit to store each bit of a plurality of bits of a data value in the plurality of memory components based on a mapping between the plurality of bits and the plurality of memory components, wherein the mapping corresponds to a routing of one or more of the plurality of bits associated with one or more defective memory components of the plurality of memory components to one or more other memory components of the plurality of memory components.
Additional prior art of Kudo (U.S. Pub. No. 2002/0000966) teaches a liquid crystal display device with
a pixel circuit comprising a memory, As shown in figures 4 and 5 of Kudo, a memory is disposed inside of a pixel which stores display data for the pixel.

However, a combination of Huang and Kudo does not expressly teach how the memory components are driven within the pixel circuit by the write control signals as claimed.
Huang combined with Kudo, does not expressly teach
processing circuitry configured to:
transmit one or more write control signals to the pixel circuit to cause the pixel circuit to store each bit of a plurality of bits of a data value in the plurality of memory components based on a mapping between the plurality of bits and the plurality of memory components, wherein the mapping corresponds to a routing of one or more of the plurality of bits associated with one or more defective memory components of the plurality of memory components to one or more other memory components of the plurality of memory components.
Additional prior art of Kodaira et al. (U.S. Pub. No. 2008/0055324) teaches a display device which corrects for a defective memory cell of the memory block (Kodaira, Figure 1, ¶¶ [0141-0147]).  However, Kodaira does not teach this memory being provided in the pixel circuit as it shows that output of the memory block is provided to the data driver block (Kodaira, Figures 1 and 10).
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.



As to independent claim 11, Huang (U.S. Patent No. 7,230,600) discloses a display device (Huang, integrated circuit display system, Figure 1) comprising:
a plurality of memory components (Huang, memory cells in memory locations of the repairable memory 200, Figure 2A); and 
a light-emitting device configured to emit light based on a data value representative of a portion of an image frame to be depicted via the pixel (Huang, Repairable memory 102 includes a plurality of memory locations, each of which holds data that influences a pixel in display device 104., Figure 1, Column 2, Rows 49-51);
	Huang continues to teach a repairable memory which corrects for defective memory cells (Huang, repair router 222 routes data from a non-least significant bit (D6) of the repair router input data bus to the LSB of the repair router output data bus.  The LSB (D0) on the repair router input data bus is discarded, and the non-least significant bit was re-routed (D6) is driven in its place.  D6 of the repair router output data bus is driven with a known voltage, such as a voltage that represents a valid logic value.  Repair router 224 performs routing opposite to that provided by repair router 222.  As a result, the original D6 is reproduced in its proper location on bus 214.  The embodiment shown in FIG. 2B is useful when one or more memory cells within memory device 204 is defective.  For example, if a memory cell corresponding to D6 within memory device 204 is defective, all bits that would otherwise go to the D6 location within memory 
Huang does not expressly teach
a pixel comprising:
a plurality of multiplexers;
a column driver configured to couple to a first subset of the plurality of multiplexers; and
a row driver configured to couple to a second subset of the plurality of multiplexers, wherein the first subset and the second subset of the plurality of multiplexers are configured to cause the pixel to store each bit of a plurality of bits of the data value in the plurality of memory components based on a mapping between the plurality of bits and the plurality of memory components, wherein the mapping corresponds to a routing of one or more of the plurality of bits associated with one or more defective memory components of the plurality of memory components to one or more other memory components of the plurality of memory components.
Additional prior art of Kudo (U.S. Pub. No. 2002/0000966) teaches a liquid crystal display device with
a pixel circuit comprising a memory, As shown in figures 4 and 5 of Kudo, a memory is disposed inside of a pixel which stores display data for the pixel.

However, a combination of Huang and Kudo does not expressly teach how the memory components and multiplexers are driven within the pixel circuit by the write control signals as claimed.
Huang combined with Kudo, does not expressly teach
a plurality of multiplexers;
a column driver configured to couple to a first subset of the plurality of multiplexers; and
a row driver configured to couple to a second subset of the plurality of multiplexers, wherein the first subset and the second subset of the plurality of multiplexers are configured to cause the pixel to store each bit of a plurality of bits of the data value in the plurality of memory components based on a mapping between the plurality of bits and the plurality of memory components, wherein the mapping corresponds to a routing of one or more of the plurality of bits associated with one or more defective memory components of the plurality of memory components to one or more other memory components of the plurality of memory components.
Additional prior art of Kodaira et al. (U.S. Pub. No. 2008/0055324) teaches a display device which corrects for a defective memory cell of the memory block (Kodaira, Figure 1, ¶¶ [0141-0147]).  However, Kodaira does not teach this memory being provided in the pixel circuit as it shows that output of the memory block is provided to the data driver block (Kodaira, Figures 1 and 10).


As to dependent claims 12-15, these claims are allowable as they depend upon allowable independent claim 11.

As to independent claim 16, Huang (U.S. Patent No. 7,230,600) discloses a method (Huang, The method and apparatus of the present invention provide a mechanism to "repair" memories by utilizing the least significant bit of storage space to store more significant information when the memory cell for the more significant information is faulty. Column 2, Rows 16-21) comprising:
receiving, via a processor, a mapping corresponding to a routing of one or more of a plurality of bits of a data value to one or more memory components of a plurality of memory components, wherein the mapping is determined based on one or more defective memory components of the plurality of memory components (Huang, repair router 222 routes data from a non-least significant bit (D6) of the repair router input data bus to the LSB of the repair router output data bus.  The LSB (D0) on the repair router input data bus is discarded, and the non-least significant bit was re-routed (D6) is driven in its place.  D6 of the repair router output data bus is driven with a known voltage, such as a voltage that represents a valid logic value.  Repair router 224 performs routing opposite to that provided by repair router 222.  As a result, the original D6 is reproduced in its proper location on bus 214.  The embodiment shown in FIG. 2B is useful when one or more memory cells within memory device 204 is ; and
Additional prior art of Kudo (U.S. Pub. No. 2002/0000966) teaches a liquid crystal display device with a pixel circuit comprising a memory. As shown in figures 4 and 5 of Kudo, a memory is disposed inside of a pixel which stores display data for the pixel.
Kudo continues to teach the memory in the pixel circuit receiving display data or a tone signal.  
However, a combination of Huang and Kudo does not expressly teach how the memory components are driven within the pixel circuit by the write control signals as claimed.
Huang combined with Kudo, does not expressly teach
transmitting, via the processor, one or more write control signals to a pixel circuit to cause the pixel circuit to store each bit of a plurality of bits of the data value in the one or more memory components of the plurality of memory components based on the mapping.
Additional prior art of Kodaira et al. (U.S. Pub. No. 2008/0055324) teaches a display device which corrects for a defective memory cell of the memory block (Kodaira, Figure 1, ¶¶ [0141-0147]).  However, Kodaira does not teach this memory being 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 17-20, these claims are allowable as they depend upon allowable independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691